Citation Nr: 0507809	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  97-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  The propriety of the initial 50 percent rating assigned 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO), which denied the benefits sought on appeal.  

In an August 1996 rating decision, the RO denied a claim for 
service connection for multiple sclerosis, including as a 
result of exposure to Agent Orange.  The veteran perfected an 
appeal as to that denial.

In a June 1997 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 10 percent 
for that disability, effective from February 5, 1997.  The 
veteran appealed as to the assigned evaluation.  In a May 
2000 rating decision, the RO increased the evaluation for 
PTSD from 10 to 30 percent, effective from February 5, 1997.  
In January 2001, the Board remanded the case to the RO for 
further development.  In a June 2004 rating decision, the RO 
increased the evaluation for PTSD from 30 to 50 percent, 
effective from February 5, 1997.  

Since increases during the appeal did not constitute a full 
grant of the benefit sought, the evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Further, because the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, the Board has identified this claim on 
the title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  



FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  Multiple sclerosis was not manifested within seven years 
after service, and is not related to disease or injury or 
other incident in service.

3.  The veteran's PTSD is manifested by symptoms including 
dysphoric mood and constricted affect; anxiety; difficulty 
with concentration, sleeping, recurring memories, nightmares, 
irritability, and social isolation, and in establishing and 
maintaining effective relationships.


CONCLUSION OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The criteria for a 70 percent evaluation, and no more, 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 7104 (West 
2002); 38 C.F.R. §§ 3.102, Part 4, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in February 2004, and in 
respective statements of the case and supplemental statements 
of the case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The timing of the notice, after the initial adjudication, did 
not prejudice the claims in any way because they have been 
subsequently readjudicated by the RO on the merits of the 
claims alone.  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The Board also has afforded the veteran pertinent 
examinations.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.

II.  Background

The veteran's DD Form 214 shows that he had service in 
Vietnam and indicates that he was there for approximately one 
year.  His specialty was light weapons infantryman.  Other 
service records show that he served in Vietnam, and was 
enroute there in November 1968, and later left and was 
enroute to the United States in December 1969.  While there 
he was a rifleman and squad leader. 

Service medical records show that he was diagnosed and 
treated for infectious mononucleosis while in service.  There 
are no indications in the service medical records of any 
neurologic problems.  At his discharge examination in June 
1970, he specifically denied any neurologic problems such as 
lameness, numbness, or dizziness, and on examination, 
neurologic evaluation was normal and no psychomotor defects 
were noted.

The claims file includes various private and VA medical 
records reflecting treatment from 1990 through 2004 for 
different medical conditions and disorders, and reports of VA 
examinations.  These include records of treatment for PTSD 
and multiple sclerosis.  Medical reports relevant to the case 
are further discussed below.  

The veteran has submitted other evidence including lay 
statements and published material, further discussed below.

Private medical records include treatment reports from 
University Hospital, State University of New York showing 
treatment of the veteran from October 1990 to September 1995, 
by Lauren B. Krupp, M.D., and others.  In October 1990, the 
veteran was seen by Dr. Krupp for evaluation of persistent 
fatigue, which she noted began in March 1988 following a trip 
which was somewhat emotionally taxing.  The fatigue problem 
persisted and became more severe over time.  It was 
accompanied by other problems that persisted to the present.  
These included episodic slurring of speech, increased urinary 
frequency, and a visual evoked response.  After examination, 
the impression was that the veteran may have subclinical 
multiple sclerosis.  Subsequent treatment records through 
September 1995 at the University Hospital confirm an 
impression of multiple sclerosis.  

In a September 1995 statement, George Kaufman, M.D., stated 
that he recalled several visits by the veteran for "chronic 
fatigue and imbalances" in the early 1970s, but had no 
written records.

The report of a January 1996 VA examination for Agent Orange 
shows the following.  Regarding Agent Orange exposure, the 
veteran reported that he was not directly sprayed but was in 
a recently sprayed area, and that he ate food or drink that 
could have been contaminated.  The veteran reported that he 
had fatigue, balance problems, and lower extremity weakness 
symptoms, and his symptoms began in 1970.  After examination, 
the report contains diagnoses of multiple sclerosis and 
abnormal liver function tests.

In a January 1996 report of visit, Dr. Krupp noted that she 
and the veteran reviewed his past history and current level 
of functioning.  She noted that the veteran reported that he 
actually had intermittent bouts of loss of motor power and 
weakness, first beginning in the mid-1970s, and that in 1980 
a friend pointed out symptoms of collapse and loss of motor 
tone.  In that report, Dr. Krupp indicated that currently the 
veteran clearly had multiple sclerosis.

The report of a June 1997 VA examination for mental disorders 
shows that the veteran reported that in the past he became 
upset and argumentative easily, but lately he gets along fine 
with co-workers and supervisors.  He reported that he was 
socially isolated.   On examination, the veteran was alert 
and very cooperative.  Speech was relevant and coherent.  
Mood was dysphoric and affect was appropriate to mood.  He 
was not psychotic.  He sometimes felt that somebody was 
behind him.  He was not suicidal or homicidal.  He was 
oriented times three.  His insight and judgment was good and 
adequate.  The report contains a diagnosis of PTSD.  The 
global assessment of function (GAF) score assigned was 45. 

The report of a March 2000 VA examination for mental 
disorders shows that on examination, the veteran was anxious, 
alert, oriented times three, and in good contact.  There was 
no evidence of a formal thought disorder or of any overt 
psychotic trends.  Speech was relevant, coherent and logical.  
Affect was somewhat restricted but appropriate to thought 
content.  Suicidal ideation was denied.  Judgment, insight, 
and memory were intact.  The report contains a diagnosis of 
PTSD.  The GAF score assigned was 45. 

The veteran testified at a Travel Board Hearing before the 
undersigned in October 2000.  At that hearing the veteran 
testified concerning the severity and other symptomatology of 
his service-connected PTSD, and concerning the timing and 
type of symptoms and subsequent treatment with respect to his 
Multiple Sclerosis claim on appeal here.  He testified that 
he had symptoms of fatigue after service and prior to 1977 
for which he was treated by his family physician, Dr. 
Kaufman.  He testified that Dr. Kaufman did not diagnose 
those symptoms.  The veteran indicated that Dr. Kaufman did 
not have records from that period.  The veteran also 
testified indicating that he was a fire fighter from 1979 
until he retired in July 1999.

In a November 2000 statement, Mark Gudesblatt, M.D., stated 
that the veteran was under his care, and that the veteran had 
a long history of multiple sclerosis with symptomatic fatigue 
and memory problems.  Dr. Gudesblatt stated that the veteran 
developed symptoms dating back at least 25 to 30 years 
referable to his multiple sclerosis.  Fatigue and memory 
symptoms of multiple sclerosis dated back to the 1970s and 
1980s.  

The veteran submitted an article from the Spring 2002 issue 
of Inside MS.  That article reported on a recent study by 
researchers at Harvard University, which found higher levels 
of immune antibodies against Epstein-Barr virus in people who 
went on to develop MS than in people who did not.

In an April 2002 statement, Aric Hausknecht, M.D., stated 
that the veteran had a history of chronic progressive 
multiple sclerosis.  Dr. Hausknecht stated that the veteran 
had been under his care since July 2001.  Dr. Hausknecht 
stated that the veteran reported that he developed 
mononucleosis (Epstein Barr virus) while in service; and 
approximately three years later, he developed vague symptoms 
including fatigue and imbalance, for which he received 
medical attention.  Occasionally during exercises, his legs 
felt weak and he would collapse.  In the late 1980s, the 
veteran's condition became progressively worse, though his 
symptoms were mild.  Dr. Hausknecht indicated that in October 
1990, Dr. Krupp diagnosed multiple sclerosis and treatment 
began.  Dr. Hausknecht stated that on January 12, 1996, Dr. 
Krupp indicated that the veteran likely had multiple 
sclerosis since the early 1970s.

In the April 2002 statement, Dr. Hausknecht stated the 
following.  Although the exact etiology of multiple sclerosis 
is unknown, there is a strong body of evidence that directly 
links Epstein Barr infection with multiple sclerosis.  This 
is possibly due to direct infection, or due to invoked 
autoimmune response.  Noting that the veteran did not have 
any other family members having multiple sclerosis, it is 
likely that an environmental factor such as viral infection, 
as opposed to a genetic factor, is responsible for the 
veteran's multiple sclerosis.  Dr. Hausknecht opined that it 
is logical that the Epstein Barr virus initiated the current 
clinical syndrome. 

In statements dated in September 2002 and January 2003, 
Robert C. Atkins, M.D., stated that the veteran was diagnosed 
with multiple sclerosis in 1990.  

VA treatment records in 2002 and 2003 show treatment for 
PTSD, and record GAF scores of 45 and 50 in October 2002 and 
July 2003, respectively.

In a statement dated in May 2004, a VA medical center chief 
of neurology service reported on his review of the veteran's 
claims file with respect to his multiple sclerosis.  That 
examiner noted the following.  He did not locate any records 
including histories taken from or physical examinations of 
the veteran from the 1970s or 1980s.  Dr. Krupp's original 
evaluation included a history that the veteran reported his 
problems began in 1988.  In subsequent visits over five years 
to Dr. Krupp, no reference is made to any symptoms being 
present in the 1970s.  There are no records containing a 
medical history obtained from the veteran or physical 
examinations, upon which a diagnosis of multiple sclerosis 
can be made prior to 1990.  The examiner opined that, 
therefore, it does not appear that the veteran had symptoms 
or signs consistent with a diagnosis of multiple sclerosis 
within seven years of the time of discharge from military 
service.

The report of a May 2004 VA examination for PTSD shows that 
the examiner reviewed the medical history and noted that the 
veteran had been consistently assigned a GAF score of 50 
since March 2000.   The veteran had not worked since his 
retirement.  He attributed his unemployment primarily to 
symptoms of his multiple sclerosis, but indicted he felt he 
would be unable to perform sedentary work because of his 
irritability and difficulties concentrating due to his PTSD.  
The veteran complained of highly variable sleep patterns and 
recurrent nightmares of his Vietnam experiences; and of 
chronic irritability, exaggerated startle reaction, and 
hypervigilance.  He complained of a lack of friends and 
social withdrawal.

On examination, he was alert and oriented in all spheres, 
made good eye contact, and displayed appropriate behavior.  
His mood was dysphoric; affect was constricted but his mood 
was congruent.  He denied current suicidal/homicidal 
ideation, intent or plan, but reported having suicidal 
ideation at the time of his retirement.  He indicated having 
adequate personal hygiene.  He did not report panic attacks, 
phobias, obsessive thoughts, or rituals interfering with 
functioning.  Long and short term recall were grossly intact.  
Attention and concentration were adequate, although the 
veteran complained of marked impairment outside the interview 
setting.  Testing results were consistent with interview data 
and suggested moderate to severe symptomatology.  

The report contains a diagnosis of  chronic PTSD.  The report 
records a current GAF score of 45, reflecting serious 
symptoms and major impairment of social and work relations, 
evidenced by recurring memories and nightmares of combat, 
social isolation, inability to concentrate well enough to do 
sedentary work, irritability resulting in frequent arguments; 
and a GAF score of 50 in the last year.  The examiner opined 
that the veteran's GAF scores since 2000 reflected serious 
symptomatology and major impairment in work and social 
relations.  The examiner noted that the difference between 
the current examination GAF score of 45 and the recently 
assigned score of 50 was not clinically significant.

The report of a May 2004 VA examination report contains 
findings from a recent social and industrial survey.

The report of an August 2004 VA examination shows that the 
veteran was examined in relation to his multiple sclerosis.  
The examiner reviewed the claims file.  The examiner reported 
on the medical history and physical examination, including 
diagnostic and clinical tests, of the veteran's multiple 
sclerosis.  

After examination, the examiner provided the following 
opinions.  Based on literature, and one specifically cited 
article, according to the results of that study, there is a 
relationship between Epstein-Barr virus infection and the 
development of multiple sclerosis.  However, given the high 
prevalence of Epstein-Barr virus in the general population, 
to say that the veteran's multiple sclerosis is possibly 
related to his Epstein-Barr virus exposure would be 
speculative.  The examiner concluded that therefore, the 
examiner could not resolve this issue without resulting to 
mere speculation.



III.  Analysis

A.  Service Connection for Multiple Sclerosis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service. 38 C.F.R. § 
3.303(d) (2004).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2004).  Pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2004), a minimum 
rating of 30 percent is assignable for multiple sclerosis.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran claims that service connection for multiple 
sclerosis is warranted.  In his October 1995 application for 
benefits, he indicated that his multiple sclerosis began in 
1972 and was a result of his exposure to Agent Orange in 
Vietnam.  Also, implicit in the records submitted and 
testimony during the Travel Board hearing, is that the 
veteran also is claiming a connection between an episode of 
mononucleosis in service, and his diagnosed multiple 
sclerosis.

The veteran's DD Form 214 shows that the veteran did serve in 
Vietnam.  However, as noted above, the Secretary has 
determined that there is no positive association between 
exposure to herbicides and the development of multiple 
sclerosis. See Disease Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Multiple sclerosis is not among the disabilities 
listed in 38 C.F.R. § 3.309(e).  Therefore, presumptive 
service connection for this disorder due to Agent Orange 
exposure in service is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

Moreover, there is no other medical evidence of record to 
rebut the conclusion that there is no positive association 
between exposure to Agent Orange and the development of the 
veteran's multiple sclerosis.

The Board also has reviewed the evidence of record and 
determined that service connection for multiple sclerosis on 
a presumptive basis, by manifesting within seven years of 
termination of service, or otherwise on a direct basis, is 
not warranted for the following reasons.  

The preponderance of the evidence is against the claim that 
multiple sclerosis became manifest to a degree of 10 percent 
or more within 7 years from date of termination of service.  
The veteran's service medical records are negative for any 
complaints or findings of multiple sclerosis.  The episode of 
mononucleosis in service as it relates to this claim is 
addressed below.  There are also no notations of 
manifestations of the condition in any clinical records 
within the first seven years following his separation from 
service in July 1970.  

The first medical evidence of treatment which is of record is 
in October 1990.  In connection with treatment at that time, 
the veteran reported a history of relevant symptoms beginning 
in 1988.  Later, Dr. Krupp attributed those symptoms to a 
diagnosis of multiple sclerosis.  During treatment over the 
following few years up to September 1995, there is no 
indication in the record of the veteran having relevant 
symptoms beginning prior to 1988.  There are simply no 
clinical records prior to 1988 to indicate such symptoms 
existed prior to that date.  And there was no report of 
symptoms occurring earlier than 1988, until the veteran filed 
his claim in 1995.  

The Board finds the pre-claim history to be more reliable 
than that given after the claim had been filed, because the 
earlier history was given for medical treatment and diagnosis 
purposes only-no claim would be filed for another five 
years.  Because the veteran denied having suggestive symptoms 
in service or at discharge, and in his testimony before the 
undersigned, the special consideration given to a combat 
veteran's report of symptoms in service does not apply.  See 
38 U.S.C.A. § 1154(b).

A statement in May 2004 by a VA chief of neurology reviewed 
the medical history of the veteran's multiple sclerosis, and 
concluded with an opinion that it did not appear that the 
veteran had symptoms or signs consistent with a diagnosis of 
multiple sclerosis within seven years of service.  In the 
August 2004 VA examination report, the examiner addressed the 
question of whether the veteran's multiple sclerosis was 
related to Epstein-Barr virus infection suggested by his 
episode of mononucleosis in service.  At the conclusion of 
the examination, the examiner opined that given the high 
prevalence of Epstein-Barr virus in the general population, 
it would be speculative to say that the veteran's multiple 
sclerosis was possibly related to his Epstein-Barr virus 
exposure.  

In this connection, the Board notes Dr. Hausknecht's opinion 
indicating that the veteran's multiple sclerosis was possibly 
due to Epstein Barr infection, and that it was logical that 
Epstein-Barr virus initiated the current syndrome.  The Board 
finds this statement, suggesting a link between the 
appellant's multiple sclerosis and his episode of 
mononucleosis in service, to be unpersuasive since the 
opinion is speculative in nature.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In Dr. Kaufman's September 1995 statement, he also said that 
he recalled several visits for chronic fatigue and imbalances 
in the early 1970s.  However, the statement does not contain 
an opinion associating those remote symptoms to a current 
multiple sclerosis.  The veteran in testimony stated that no 
such diagnosis was made at the time of those treatments.  
Further, Dr. Kaufman did not have access to the clinical 
records from the 1970s, and merely relied on his recollection 
of remote events more than 20 years before.  Those 
recollections conflict with contemporaneous statements made 
during treatment in 1990, at which time the veteran reported 
that he first experienced symptoms in 1988. 

To the extent to which Dr. Kaufman may have relied on a 
history supplied by the veteran, in making his September 1995 
statement about events more than 20 years before, the Board 
notes the following.  Where a history is unsupported, or in 
conflict with other medical evidence, the Board is not bound 
to accept medical opinions.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Similarly, in this 
case, the Board is not bound to accept that history as it 
implies an opinion with respect to whether the veteran had 
symptoms associated with multiple sclerosis within the 
presumptive period, or otherwise links the veteran's multiple 
sclerosis to service.

As well, there are subsequent statements made by Dr. 
Gudesblatt and Dr. Hausknecht which are supportive of the 
notion that the veteran had related symptoms within seven 
years of service.  These statements, however, are based on a 
history supplied by the veteran, and unsupported by other 
medical evidence.  Id. Further, Dr. Hausknecht's 
characterization that in January 1996 Dr. Krupp indicated 
that the veteran likely had multiple sclerosis since the 
early seventies, is not correct.  At that time, with respect 
to events of the 1970s, Dr. Krupp merely reported a history 
of symptoms in the 1970s as provided by the veteran at the 
1996 visit. 

Based on the foregoing, it cannot be said that multiple 
sclerosis was present in active service or manifest to a 
compensable degree within seven years of service separation; 
nor is otherwise linked to service, to include associated 
with an episode of mononucleosis in service.

The Board has considered the article submitted by the 
veteran, in relation with the other clinical evidence of 
record.  This article, however, is general in nature and in 
no way addresses the veteran's particular situation.  In a 
long line of cases, the Court of Appeals for Veterans Claims 
has consistently held that medical treatise evidence that is 
generic and inconclusive as to the specific facts in a case 
was insufficient to establish causal link. See, e.g., Mattern 
v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); and 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). The proffered 
article is therefore of little probative value in addressing 
the veteran's particular situation in this specific case.  
Moreover, the Epstein-Barr connection in this case was 
rejected as speculative by the 2004 VA examiner.

The Board has considered the veteran's lay contention that it 
was more than likely that his pre-1990 symptoms were 
associated with his current multiple sclerosis.  However, for 
the reasons given above, the Board rejects those symptoms 
reported to have occurred prior to 1988, which was the 
initially-reported onset of symptoms.

Again, the preponderance of the probative evidence of record 
shows that there is no  connection between service, including 
any in-service exposure to Agent Orange, or episode of 
mononucleosis, and the veteran's multiple sclerosis.  
Therefore, the Board has concluded that the preponderance of 
the probative evidence of record shows that the veteran's 
multiple sclerosis is not causally related to his active 
service or any incident therein, including his claimed 
exposure to Agent Orange, or his episode of mononucleosis.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for multiple sclerosis, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

B.  Propriety of Initial 50 Percent Rating Assigned for PTSD

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, the entire history 
of the disability must be considered and, if appropriate, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's PTSD is assigned an initial disability rating 
of 50 percent under Diagnostic Code 9411.  According to 
Diagnostic Code 9411, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

A GAF from 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  A GAF score from 61 to 70 represents some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The veteran appealed from an initial grant of service 
connection for PTSD as to the 10 percent disability rating 
assigned, effective February 5, 1997.  Pursuant to later RO 
rating decisions, the RO has increased the assigned rating to 
50 percent, effective February 5, 1997.  Because the PTSD has 
been rated 50 percent disabling throughout the appeal period, 
the Board will address whether there is any basis to assign a 
rating greater than 50 percent for any portion of the appeal 
period.

Comparing the symptoms discussed above to the provisions of 
the rating schedule, the Board finds that the criteria for a 
70 percent rating are more nearly approximated.  The evidence 
reflects assignment of GAF scores ranging between 45 and 50.  
Most recently a GAF score of 50 has been assigned, reflecting 
serious impairment.  A GAF score of 50 was assigned for "in 
the last year" in the most recent VA examination, when a 
score of 45 was assigned currently.  The examiner at that 
time noted that the difference between a GAF score of 45 and 
of 50, was not clinically significant.  Thus, the Board finds 
that the PTSD has played a part in severely impairing the 
veteran's ability to obtain and retain employment.

The criteria of a 100 percent rating, however, are not more 
nearly approximated because the psychoneurotic symptoms are 
not shown to be totally incapacitating nor shown to cause 
inability to obtain or to retain employment.  That is, 
comparing the symptoms to the criteria of the rating 
schedule, the Board does not find that the criteria of a 100 
percent rating are more nearly approximated.

As reflected at the May 2004 VA examination, findings include 
that the veteran was oriented in all spheres, and denied 
current suicidal or homicidal ideation or intent.  He had 
adequate hygiene.  His recall was grossly intact, and 
attention and concentration were adequate at the examination.  
Testing suggested moderate to severe symptomatology.  The 
veteran himself attributed his unemployment primarily to 
symptoms of his multiple sclerosis.  None of the examiners 
have made findings that the veteran was unable to work due to 
his psychiatric disorder. 

The veteran's PTSD has not resulted in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientations to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The Board notes that the veteran has another significant 
disability which has impacted his occupational impairment.  
However, with respect to the veteran's psychiatric 
disability, the criteria for a 100 percent rating are not 
more nearly approximated and the benefit of the doubt is not 
for application. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for multiple sclerosis is denied.

A 70 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


